Case 2:20-cv-07159-SB Document 21-28 Filed 10/23/20 Page 1 of 4 Page ID #:415




                  EXHIBIT BB
          Case
           Case2:20-cv-07159-SB
                2:18-bk-15829-NB Document 21-2805/23/18
                                  Doc 8 Filed    Filed 10/23/20
                                                          EnteredPage 2 of 4
                                                                  05/23/18    Page IDDesc
                                                                           17:09:08  #:416
                                    Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 WEILAND GOLDEN GOODRICH LLP                                                                             FILED & ENTERED
 Jeffrey I. Golden, State Bar No. 133040
 jgolden@wgllp.com
 Faye C Rasch, State Bar No. 253838
 frasch@wgllp.com
                                                                                                                 MAY 23 2018
 650 Town Center Drive, Suite 950
 Costa Mesa, CA 92626                                                                                      CLERK U.S. BANKRUPTCY COURT
 Telephone: (714) 966-1000                                                                                 Central District of California
                                                                                                           BY sumlin     DEPUTY CLERK
 Fax: (714) 966-1002


                                                                                                CHANGES MADE BY COURT
     Individual appearing without attorney
     Attorneys for Wellgen Standard, LLC

                                         UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA –LOS ANGLES DIVISION

 In re:                                                                      CASE NO.: 2:18-bk-15829-NB
                                                                             CHAPTER: 7

 PHILIP JAMES LAYFIELD                                                       ORDER:
                                                                                    GRANTING APPLICATION AND SETTING
                                                                                    HEARING ON SHORTENED NOTICE
                                                                                    DENYING APPLICATION FOR ORDER
                                                                                    SETTING HEARING ON SHORTENED
                                                                                    NOTICE
                                                              Debtor(s).                     [LBR 9075-1(b)]

 Movant (name): Philip James Layfield



1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

    a. Title of motion: Motion for Order Appointing an Interim Trustee Under 11 U.S.C. Section 303(G); Memorandum of
       Points and Authorities

    b. Date of filing of motion: 05/23/18

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: 05/23/18

3. Based upon the court’s review of the application, it is ordered that:

    a.        The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.        The Application is granted, and it is further ordered that:


          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
       Case
        Case2:20-cv-07159-SB
             2:18-bk-15829-NB Document 21-2805/23/18
                               Doc 8 Filed    Filed 10/23/20
                                                       EnteredPage 3 of 4
                                                               05/23/18    Page IDDesc
                                                                        17:09:08  #:417
                                 Main Document Page 2 of 3

        (1)         A hearing on the motion will take place as follows:


                Hearing date: 5/29/18                       Place:
                Time: 11:00 a.m.                                255 East Temple Street, Los Angeles, CA 90012
                                                                21041 Burbank Boulevard, Woodland Hills, CA 91367
                Courtroom: 1545
                                                                3420 Twelfth Street, Riverside, CA 92501
                                                                411 West Fourth Street, Santa Ana, CA 92701
                                                                1415 State Street, Santa Barbara, CA 93101

        (2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
                    persons/entities listed:

                (A) Deadlines:                         (B) Persons/entities to be provided with telephonic notice:
                Date:

                Time:                                           See attached page
                                                       (C) Telephonic notice is also required upon the United States trustee




        (3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
                    served upon all persons/entities listed using the methods set forth below:              one of the
                    methods checked                                       all of the methods checked

              (A)        Personal Delivery             Overnight Mail                First class mail               Facsimile*              Email*

                (B) Deadlines for RECEIPT              (C) Persons/entities to be served with written notice and a copy of this
                of Expedited Service – i.e.,               order:
                overnight mail, personal                  Parties to be served via Expedited Service: The alleged debtor, his
                delivery, facsimile*, email*, or         bankruptcy counsel if known, his criminal defense counsel if known, all
                Notice of Electronic Fiing               known secured creditors, any landlords, the petitioning creditors, and the
                (“NEF”):                                 United States Trustee.
                Date: 5/25/18

                Time: noon.                                     See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)

        (4)         No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                    must be served on all persons/entities listed using:      one of the methods checked         all of the
                    methods checked Same as above.

        (5)         Regarding opposition to the motion

                    opposition to the motion may be made orally at the hearing

        (6)         Regarding a reply to an opposition:

                    a reply to opposition may be made orally at the hearing.

        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
       Case
        Case2:20-cv-07159-SB
             2:18-bk-15829-NB Document 21-2805/23/18
                               Doc 8 Filed    Filed 10/23/20
                                                       EnteredPage 4 of 4
                                                               05/23/18    Page IDDesc
                                                                        17:09:08  #:418
                                 Main Document Page 3 of 3

        (7)      Other requirements:

        Telephonic appearances by interested parties are permitted if advance arrangements are made (see
        www.cacb.uscourts.gov, "Judges," "Bason, N.", "Instructions/Procedures"). The Movant’s counsel must appear at
        the hearing in person.

        (8)      No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                 that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                 above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                 judge’s chambers:

                        at least 2 days before the hearing.

                        no later than:          Date: 5/25/18                      Time: noon


    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).

                                                                        ###




                Date: May 23, 2018




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
